United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-4215
                                ___________

James Vernon McLennan,                 *
                                       *
              Appellant,               *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Kenneth McKee, as Sheriff and          * Western District of Arkansas.
representative of Washington County    *
Sheriff&s Office; Richard Gordon,      *         [UNPUBLISHED]
Deputy,                                *
                                       *
              Appellees.               *
                                  ___________

                       Submitted: September 7, 1999

                            Filed: September 13, 1999
                                ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

      James Vernon McLennan, an Arkansas inmate, appeals the district court’s1 order
dismissing with prejudice his 42 U.S.C. § 1983 action following an evidentiary hearing.
We affirm.

       In his section 1983 complaint, Mr. McLennan claimed that while he was
incarcerated at the Washington County, Arkansas Jail, he was denied prompt medical
attention for an impacted wisdom tooth; access to a law library; and delivery of a legal-
sized envelope, while white inmates were allowed to receive similar-sized envelopes.
For reversal, Mr. McLennan argues that the district court erred in (1) dismissing his
case; (2) refusing to subpoena two inmate witnesses he had requested; (3) failing to
notify his girlfriend, who was on the witness list, of the scheduled hearing; and (4)
allowing the defense additional witnesses.

        Because Mr. McLennan did not request a jury trial, we review the district court’s
factual findings for clear error and its conclusions of law de novo. See Choate v.
Lockhart, 7 F.3d 1370, 1373 (8th Cir. 1993). Although we are troubled by the failure
of jail staff to take Mr. McLennan to the dentist, we conclude the district court did not
err in rejecting Mr. McLennan’s denial-of-dental-treatment claim, as there was no
evidence that Sheriff McKee or Deputy Gordon--the only defendants in this case--were
made aware that Mr. McLennan’s request to see a dentist were being continually
deferred. See Ripson v. Alles, 21 F.3d 805, 809 (8th Cir. 1994) (in § 1983 claim,
supervisor must be aware of conduct and encourage it, sanction it, or ignore it).
Further, the defense presented evidence that the jail had procedures in place to attend
to inmates’ dental needs.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-
       As to the jail’s failure to have a law library, we agree with the district court that
Mr. McLennan’s access to the courts was constitutionally adequate because he was
represented by the public defender’s office, and his requests for meetings with his
attorney were promptly forwarded. See Johnson-El v. Schoemehl, 878 F.2d 1043,
1052 (8th Cir. 1989) (pretrial detainees must be provided with either acceptable law
libraries or adequate assistance from legally trained persons). Further, Mr. McLennan
did not establish a systemic denial of his right of access to the courts, or show prejudice
or actual injury. See Jones v. James, 38 F.3d 943, 945 (8th Cir. 1994).

       We also find that a one-time denial of a package to Mr. McLennan did not
constitute a violation of his constitutional rights, because the district court credited
Deputy Gordon&s testimony that he believed the envelope contained prohibited items,
and Mr. McLennan eventually received the package. See United States v. Wieling, 153
F.3d 860, 862 (8th Cir. 1998) (role of district court is to judge witness credibility);
Phelps v. U.S. Fed. Gov’t, 15 F.3d 735, 740 (8th Cir.) (inmate’s constitutional right to
send and receive mail may be limited for valid penological purposes), cert. denied, 511
U.S. 1114 (1994).

        Finally, we reject Mr. McLennan’s arguments regarding witnesses. First, we
find that the district court did not abuse its discretion in denying subpoenas for some
of Mr. McLennan’s inmate witnesses because the court found the witnesses’ testimony
would be duplicative, see Williams v. Carter, 10 F.3d 563, 566 (8th Cir. 1993)
(standard of review); second, the district court told Mr. McLennan his girlfriend could
testify and it was his responsibility to notify her when the hearing was scheduled; and
third, Mr. McLennan failed to object at the hearing to the additional defense witnesses,
and allowing them to testify was not plain error, cf. Powell v. Burns, 763 F.2d 337, 338
(8th Cir. 1985) (failure to timely object to testimony waives objection absent plain
error; admitting testimony regarding new line of questioning was not plain error).

       Accordingly, we affirm.

                                            -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-